DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 9, and 13 were amended. Claims 7 and 15 were canceled; all rejections of these claims are moot. Claims 1-6, 8-14, and 16 are pending.
Applicant’s response overcomes the previous grounds of rejection under 35 USC 112(a) for failing to comply with the written description requirement.
Claims 1-6, 8-14 and 16 are rejected under 35 USC 112(b).
The rejection of claims 1-6, 8-14 and 16 under 35 USC 101 for being directed to an abstract idea without significantly more is maintained. See response to arguments.
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection of claims 1-6, 8-14, and 16 under 35 USC 103 necessitated by amendment are presented herein. See also response to arguments.

Response to Arguments
	35 USC 112(a)
	Applicant’s arguments filed 04/30/2021 have been fully considered and are persuasive. In particular, Applicant identifies where support in the specification may be found for the identified claim limitations. The rejection under 35 USC 112(a) is withdrawn.

	35 USC 101
	Applicant’s arguments filed 04/30/2021 with respect to the rejection under 35 USC 101 for being directed to an abstract idea without significantly more have been fully considered, but are not persuasive.	



	Applicant further argues on page 11 that this provides a solution for quick detection of friction in a website that contains tens, hundreds, thousands, or more different web pages and hyperlinks and that the claims address specific technology challenges and describe a specific, discrete implementation of the abstract idea. Examiner respectfully disagrees that the claim is eligible for this reason. To the extent that Applicant is arguing that the claim represents an improvement to computer technology, the improvement appears to be in identifying friction in a web-site, which is practical to perform in the human mind. The claim recites a sequence of abstract ideas and additional elements for the purpose of achieving an abstract idea. As was made clear in SAP America, Inc. v. InvestPic, LLC, an improvement in the realm of an abstract idea does not make a claim eligible under 35 USC 101.
 
	35 USC 103
 	Applicant’s arguments filed 04/30/2021 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive.

	Applicant argues that Hoyne fails to teach “AI models that use the extracted features of the webpages within each funnel stages as input, calculate the relative impact of each webpage towards the next funnel stage in the direction of conversion”. Examiner respectfully disagrees. Hoyne teaches 

	Applicant’s remaining arguments regarding the rejection under 35 USC 103 are moot in view of the new grounds of rejection necessitated by amendment.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application IN201921047655 filed in India on 11/21/2019. It is noted, however, that applicant has not filed a certified copy of the Indian application as required by 37 CFR 1.55.

Specification
The attempt to incorporate subject matter into this application by reference to: US 5,555,403;  US 7,065,707; The Graph Structure in Web-Analyzed on Different Aggregation Levels; and Clustering Experiments on Big Transaction Data for Market Segmentation is ineffective because the root words “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1).

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 and 9 recite “comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data”. This appears to be a typographical error for “comparing .
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1 and 9 recite “a big data platform”. The specification does not define this term; it only provides as an example a “Hadoop based enterprise data warehouse”. As understood in the art, the term “big data platform” is a platform for operating with “big data”, and “big data” generally refers to a large amount of data which is perhaps increasing at a rapid rate. However, what is considered a large amount of data varies between people based on circumstance and varies over time as technologies change. That is, despite “big data” being a term widely used in the art, it does not delineate an amount of data with 
	Dependent claims 2-6, 8, 10-14, and 16 are rejected with the same rationale. 

	Claims 1 and 9 further recite “wherein the relative impact of each webpage adds up to 100% for each funnel stage…wherein the relative impact of each link adds up to 100% for each funnel stage…wherein the relative impact of each sub link adds up to 100% for each funnel stage”. The most literal reading of “wherein the relative impact of each webpage adds up to 100%” would be that each webpage has a relative impact and that (single) relative impact adds up to 100%, which would seems to imply that each relative impact is 100%. However, the terminology “adds up to” appears to require a plurality of relative impacts to add, rendering the claim indefinite. It is unclear what relative impacts are required to add up to 100%. One possible interpretation of “wherein the relative impact of each webpage adds up to 100% for each funnel stage” seems to be that for each funnel stage, the relative impacts of the webpages which are part of that funnel stage sum to 100%. However, this interpretation does not appear to be supported by the specification when considering the webpages, links and sub links together. [0063] provides an example in which all of the relative impacts sum to 100%, but Examiner is unable to find support for the webpage impacts summing to 100%, the link impacts summing to 100%, and the sub link impacts summing to 100%. The most reasonable interpretation supported with the specification appears to be that the relative impacts of the webpages, links and sub links add up to 100%. This is the interpretation that will be used for the purposes of examination.
	Dependent claims 2-6, 8, 10-14, and 16 are rejected with the same rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
	
	Step 1
According to the first part of the analysis, in the instant case claims 1-6 and 8 are directed to a system comprising at least a non-transitory computer readable storage device and claims 9-14 and 16 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
	
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, 

Claim 1 recites
	…for identifying friction in a website having a plurality of webpages and links connecting the webpages… (A person could practically identify friction (described at [0002] of the specification as including potential errors, bottlenecks, and other difficulties) in webpages using the human mind. For example, a person could recognize that a “checkout” button located only at the very bottom of the page may be difficult for a user to find to proceed to checkout.)
	…to extract semantic features of each webpage from the text data and web usage data using natural language processing algorithms to (To the extent that the extraction requires analyzing the website to extract the data, it is practical for a person to identify in the human mind. For example, a person could extract information indicating that a page is a product description page or extract the product description. The recitation of using natural language processing algorithms is very broad and encompasses algorithms such as sentence parsing (e.g., diagramming sentences) or determining a number of times a term is used, either of which is practical to implement in the human mind.)
	…organizes data into classes and subclasses based on business terms or business objects; (To the extent that this step requires a determination of an organization, a person could organize data into classes and subclasses based on business terms or business objects. For example, a person could organize text data into “product information” and “pricing information” categories and further organize, e.g., “product information” into “product description” and “reviews” subcategories.)
	…to segment the webpages into a plurality of funnel stages using rule-based heuristics to generate a hierarchy data of the webpages, wherein each funnel stage contains a group of webpages based on a stage in a direction of conversion; (A person could segment a website into funnel stages using the human mind. This identification would appear itself to be a hierarchy data of the webpages. For example, a person could identify a homepage showing a variety of products as an awareness stage; a particular product page as an interest or consideration stage; an “add to cart” action as an intent stage; and a checkout as a purchase stage. The recitation of “rule based heuristics” does not 
	…to detect an anomaly in the web usage data and map the anomaly within the funnel stages, (A person could identify an anomaly and map the anomaly within the funnel stages using the human mind. For example, a person could review web usage data and recognize that a large number of users were adding items to their cart but were not checking out. This would be a problem with the checkout or purchase stage.)
	...statistically assessed to identify historical norms and statistical deviation, and wherein the anomaly of most recent web usage data is identified by comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data; (Performing a statistical assessment to identify a norm and statistical deviation is a recitation of a mathematical concept. For example, this appears to encompass determining a mean and standard deviation. Subsequently performing a comparison is both a recitation of a mathematical concept and a mental process, as a person is practically able to compare two things in the human mind.)
	…to calculate magnitude and direction of a relative impact of each webpage at each funnel stage towards a next funnel stage in the direction of conversion via artificial intelligence models based on the extracted semantic features of the webpages within each funnel stage, wherein the artificial intelligence models comprise a first algorithm configured to identify which webpage from each funnel stage drives positive or negative impact on conversion and a second algorithm configured to quantify the relative impact of each webpage towards conversion, wherein the relative impact of each webpage adds up to 100% for each funnel stage;  (A person could recognize that users who reach a particular page are particularly likely to proceed to the next stage or are particularly unlikely to proceed to the next stage based on the data. The recitation of artificial intelligence algorithms encompasses embodiments which could be performed in the human mind. For example, a person is capable of both producing and following a decision tree or using a rule in a rule based system in the human mind. Furthermore, the calculation is a recitation of a mathematical concept. The recitation of 	 
	…calculate magnitude and direction of a relative impact of each link clicked for each webpage at each funnel stage towards the next funnel stage in the direction of conversion via artificial intelligence algorithms based on the web usage data and the hierarchy data of the webpages at each funnel stage, wherein the artificial intelligence algorithms comprise the first algorithm configured to identify which link from each funnel stage drives positive or negative impact on conversion and the second algorithm configured to quantify relative impact of each link towards conversion, wherein the relative impact of each link adds up to 100% for each funnel stage; (A person could recognize that users who reach a link are particularly likely to proceed to the next stage or are particularly unlikely to proceed to the next stage based on the data. The recitation of artificial intelligence algorithms encompasses embodiments which could be performed in the human mind. For example, a person is capable of both producing and following a decision tree or using a rule in a rule based system in the human mind. Furthermore, the calculation is a recitation of a mathematical concept. The recitation of artificial intelligence algorithms appears to encompass embodiments which are mathematical concepts (e.g., linear regression).)	
	…calculate magnitude and direction of a relative impact of each sub link clicked for each webpage at each funnel stage towards the next funnel stage in the direction of conversion via artificial intelligence algorithms based on the web usage data and the hierarchy data of the webpages at each funnel stage, wherein the artificial intelligence algorithms comprise the first algorithm configured to identify which sub link from each funnel stage drives positive or negative impact on conversion and the second algorithm configured to quantify relative impact of each sub link towards conversion, wherein the relative impact of each sub link adds up to 100% for each funnel stage; and (A person could recognize that users who reach a sub link are particularly likely to proceed to the next stage or are particularly unlikely to proceed to the next stage based on the data. The recitation of artificial intelligence algorithms encompasses embodiments which could be performed in the human mind. For example, a person is capable of both producing and following a decision tree or using a rule in a rule based system in the human mind. Furthermore, the calculation is a recitation of a 
	to identify a root cause underlying the anomaly via text mining algorithms based on the text data.  (A person could identify a root cause based on a review of text data (text mining algorithms would appear to encompass, e.g., looking at keywords, so does not place the scope of the claim outside the human mind). For example, a person may have identified that users often add an item to a cart without checking out. Upon reviewing comments from users (perhaps generated as a user leaves a website), a person might recognize that users include comments which are variants of “I couldn’t find the checkout button” and conclude that the root cause of the bottleneck/friction is the placement of the “checkout” button.)
	Considered individually and as an ordered combination, the steps identified above appear to be a recitation of an abstract idea.

	Claim 2 recites at least the abstract idea identified above.

	Claim 3 further recites
	wherein the funnel stages comprise an upper stage, a middle stage, and a lower stage.  
	This appear to be a further detail of the mental process identified above which does not make it impractical to perform in the human mind. 

	Claims 4-5 recite at least the abstract idea identified above.

	Claim 6 further recites
	wherein the text data is extracted using natural language processing (NLP) algorithms.  
	The recitation of natural language processing algorithms appears to encompass, e.g., identifying sentences or phrases based on the presence of keywords, which is practical to implement in the human mind.

	Claim 8 further recites
	wherein the third algorithm to identify a root cause underlying the anomaly comprises text mining algorithms selected from a group consisting of K-means Clustering, Naive Bayes Classifier, K-Nearest Neighbor (KNN), Support Vector Machines (SVM), Decision Tree, Generalized Linear Models (GLM), Neural Networks, Associations Rules, Generic Algorithms, and Latent Dirichlet Allocation.
	The scope of the claim appears to encompass embodiments which are practical to perform in the human mind (e.g., decision tree, association rules) and mathematical concepts (e.g., naïve Bayes, GLM, LDA).

Claims 9-14 and 16 are substantially similar to claims 1-6 and 8, respectively, and recite the abstract idea(s) identified therein.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

	Claim 1 further recites
	A system…comprising: a non-transitory computer readable storage device having stored thereon: a first instruction executable by a database sever…a semantic layer…a second instruction executable by a processor… a third instruction executable by a processor… a fourth instruction executable by a processor… a fifth instruction executable by a processor… a sixth instruction executable by a processor… a seventh instruction executable by a processor (The system, computer readable storage device, instructions, database server and processor are generic computer components or processes recited at a high level of generality programmed to perform the abstract idea. This does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	to collect text data and web usage data from the website by logfile analysis or page tagging techniques, and… (This step appears to recite receiving data for performing the abstract idea 
	develop a semantic layer, wherein the semantic layer organizes the semantic features into classes and subclasses based on business terms or business objects, and (To the extent that this step is directed to storing the organized semantic features, this is a recitation of insignificant extra-solution activity, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	wherein the semantic layer is implemented by a big data platform; (This step appears to be an attempt to link the abstract idea to a particular field of use or technological environment. That is, this limits the application of the abstract idea to one in which data is stored by a big data platform. This does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. See MPEP 2106.05(h).)
	… wherein periodic web usage data over a period of time are collected and (This step appears to recite receiving data for performing the abstract idea from web pages and storing it. This is insignificant extra-solution activity and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g).)
	Considered individually and as an ordered combination, the above limitations do not integrate the abstract idea into a practical application. Furthermore, the claim as a whole appears to be directed to solving a problem of identifying friction in a website. Even if the claim were determined to recite a solution to this problem, identifying friction in a website is an abstract idea as described above regarding Step 2A, Prong 1. An improvement in the realm of an abstract idea does not integrate the abstract idea into a practical application. See SAP America, Inc. v. Investpic, LLC. 890 F.3d 1016, 126 USPQ2d 1638 (Fed Cir. 2018). 

	Claim 2 further recites
	wherein the computer readable storage device further has stored thereon: an eighth instruction executable by a processor (The system, computer readable storage device, instructions, database server and processor are generic computer components or processes recited at a high level of 
	to display the friction in a management dashboard.  (This step recites displaying an output of the abstract idea in a management dashboard, but the displaying and the dashboard are both recited at a very high level of generality. Displaying via a “management dashboard” would encompass practically any visual display mechanism and perhaps more. Furthermore, practically any implementation of the abstract idea would include outputting a result of the abstract idea. A step of displaying this result in a very general way is a mere instruction to apply the judicial exception, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).)
	Considered individually and as an ordered combination, the above limitations do not integrate the abstract idea into a practical application.

	Claim 3 does not appear to recite further additional elements which might integrate the abstract idea into a practical application.

	Claim 4 further recites
	wherein the text data comprise chat transcripts and call transcripts.  (This limitation appears to be specify a type or source of information to be used in performing the abstract idea. This appears to be an attempt to limit the abstract idea to a particular field of use or technological environment, which does not integrate the abstract idea into a practical application. See MPEP 2106.05(h).)
	Considered individually and as an ordered combination, the above limitations do not integrate the abstract idea into a practical application.

	Claim 5 further recites
	wherein the web usage data comprise page visited, number of page views, number of unique users, browser and operating system information, user's website view pattern, viewed pages, clicked links, time of interactions, and user characteristics.  (This limitation appears to be specify a type or source of information to be used in performing the abstract idea. This appears to be an 
	Considered individually and as an ordered combination, the above limitations do not integrate the abstract idea into a practical application.

	Claim 6 does not appear to recite further additional elements which might integrate the abstract idea into a practical application.

	Claim 8 further recites
	wherein the third algorithm to identify a root cause underlying the anomaly comprises text mining algorithms selected from a group consisting of K-means Clustering, Naive Bayes Classifier, K-Nearest Neighbor (KNN), Support Vector Machines (SVM), Decision Tree, Generalized Linear Models (GLM), Neural Networks, Associations Rules, Generic Algorithms, and Latent Dirichlet Allocation.
	Even embodiments of the claim which are not a recitation of an abstract idea (e.g., neural network) appear to be high level recitations of generic artificial intelligence algorithm for performing a mental concept. A high level recitation of generic computer equipment or processes for performing an abstract idea does not integrate the abstract idea into a practical application. See MPEP 2106.05(f).

	Claims 9-14 and 16 recite substantially similar subject matter to claims 1-6 and 8 and do not integrate the abstract idea into a practical application with the same rationale.	

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the 
	
	Claim 1 further recites
	to collect text data and web usage data from the website by logfile analysis or page tagging techniques, and…  (Collecting and storing data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples. Logfile analysis and page tagging for collecting website usage data are well-understood, routine, conventional as evidenced by “Himmelreich” (US 2016/0078388 A1) at [0002].)
	develop a semantic layer, wherein the semantic layer organizes the semantic features into classes and subclasses based on business terms or business objects, and (Collecting and storing data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples.)
	… wherein periodic web usage data over a period of time are collected and (Collecting and storing data is well-understood, routine, conventional as evidenced by the court cases cited at MPEP 2106.05(d), section II, examples i and iv of the first list of examples.)
	Considered individually and as an ordered combination, the additional elements do not amount to significantly more than the abstract idea.

	Claims 2-6 and 8 do not recite additional elements requiring analysis at Step 2B beyond that provided at Step 2A, Prong 2. 

	Claims 9-14 and 16 recite substantially similar subject matter to claims 1-8 and do not amount to significantly more than the abstract idea with the same rationale.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Hoyne” (US 2015/0371239 A1) in view of “Zhong” (US 2018/0308123 A1) further in view of “Piaggio” (US 2017/0094058 A1), and further in view of “Bhushanam” (US 2019/0087764 A1).

	Regarding claim 1, Hoyne teaches
	A system for identifying friction in a website having a plurality of webpages and links connecting the webpages, comprising: (Abstract describes system/method/computer readable storage media for analyzing negative interactions. As described at [0030-0032, 0034] the interactions may be analyzed in the context of a website including pages and links. Figures 1, 2 and 4 and accompanying 
	a non-transitory computer readable storage device having stored thereon:  ([0004] describes an embodiment as a computer readable storage media having instructions stored thereon. It is understood that since Hoyne teaches encoding a method via instructions, a person of ordinary skill in the art would recognize that a computer-implemented method step to be performed would be encoded as an instruction.)
	a first instruction executable by a database server to collect text data and web usage data from the website by logfile analysis or page tagging techniques, and ([0058] describes using analysis system backend (understood to be a database server) to collect data related to user interactions with resources. This includes text searches (i.e. text data) and web usage data with a search engine (a website) or with other online services (e.g., social media, also websites). [0038] indicates that page tagging may be used to track the resources.)  
	to extract semantic features of each webpage from the text data and web usage data using natural language processing algorithms to develop a semantic layer, wherein the semantic layer organizes the semantic features into classes and subclasses based on business terms or business objects, and (The storage scheme along with the analysis database 160 and path compilation module 420 is understood to be a semantic layer which organizes the data. See above for a discussion of the instructions. Figure 1, element 160, described at [0059-0065], shows the analysis database. In particular, Figure 1 shows the data being classified into different paths (element 164), which is then sub-classified into interactions, which in turn is sub-classified into negative interactions and conversions. “Negative interactions”  and “conversions” are business terms. The path data are business objects because they are objects indicating an interaction of a user with a business in the context of (perhaps) performing a purchase. [0032, 0042] indicates that the data extracted may include keywords, which are semantic features. ([0058] describes using analysis system backend (understood to be a database server) to collect data related to user interactions with resources. This includes text searches (i.e. text data) and web usage data with a search engine (a website) or with other online services (e.g., social media, also websites). [0135] further describes using free text or voice conversation data. The algorithms 
	wherein the semantic layer is implemented by a big data platform;([0055] indicates that the illustrated systems/components may be implemented within a single hardware system, in a cloud, or in a distributed computing environment. Given the interpretation of “big data platform” discussed above regarding the rejection under 35 USC 112(b), any of these reads on a “big data platform”. However, note references cited but not relied upon in the Conclusion.)
	a second instruction executable by a processor to segment the webpages into a plurality of funnel stages [not necessarily using rule-based heuristics] to generate a hierarchy data of the webpages ([0059] describes a path compilation module 420 using the data collected by the analysis system backend 415 to construct path data. [0011] indicates that the paths are paths to conversion (i.e., funnel stages). The paths are further described at [0020] and with respect to step 205 at [0030-0037]. In particular, the paths include interactions with particular resources (e.g., a webpage). [0013] indicates that an interaction may include a link. The identification of paths creates hierarchy data among the components of a site corresponding to earlier interactions with a website component coming before interactions with components of the site corresponding to later interactions. See above for a discussion of the instructions.)
	…a third instruction executable by a processor to detect an anomaly in the web usage data and map the anomaly within the funnel stages, wherein periodic web usage data over a period of time are collected and statistically assessed to identify historical norms and statistical deviation, and (Step 210 and [0038-0042] show/describe identifying negative interactions in the path data (i.e., web usage data). A negative interaction is understood to be an anomaly. Furthermore, identifying the interaction specifies (i.e., maps) the anomaly to the funnel stage since the funnel stages are understood to correspond to points in the path data, which are specified by an interaction. See above for a discussion of the instructions.)
	…a fourth instruction executable by a processor to calculate magnitude and direction of a relative impact of each webpage at each funnel stage towards a next funnel stage in the direction of conversion via artificial intelligence models based on the extracted semantic features of the webpages, wherein the artificial intelligence models comprise a first algorithm configured to identify which webpage from each funnel stage drives positive or negative impact on conversion and a second algorithm configured to quantify the relative impact of each webpage towards conversion (Step 210 and [0038-0042] show/describe identifying negative interactions in the path data (i.e., web usage data). A negative interaction is understood to be an anomaly. Furthermore, identifying the interaction specifies (i.e., maps) the anomaly to the funnel stage since the funnel stages are understood to correspond to points in the path data, which are specified by an interaction. In particular, [0041-0044] describes identifying particular interactions which correspond to a lower number or percentage of conversions and testing for negative interactions by computing a difference between a test path and a path including the potentially negative interaction. The result of the test is a change in conversion rate, which includes both a magnitude (the percent change) and a direction (positive or negative). Since conversion is at the end of the funnel, a conversion probability is “towards a next funnel stage in the direction of conversion”. [0041] indicates that this may be performed using machine learning (a subset of artificial intelligence). The system may further estimate a probability that the interaction (which may include a webpage or link interaction as described above) changes the probability with which a conversion is reached at step 225 (described at [0045-0048]), which corresponds to a loss in revenue which is computed at step 230 (described at [0049-0051]). [0042] indicates that the analysis may be based on keywords (i.e., extracted semantic features). Note that the claim does not preclude the first and second algorithms being the same. )
	…a fifth instruction executable by a processor to calculate magnitude and direction of a relative impact of each link clicked for each webpage at each funnel stage towards the next funnel stage in the direction of conversion via artificial intelligence algorithms based on the web usage data and the hierarchy data of the webpages at each funnel stage, wherein the artificial intelligence algorithms comprise … configured to identify which link from each funnel stage drives positive or negative impact on conversion and the second algorithm configured to quantify relative impact of each link towards conversion…(Step 210 and [0038-0042] show/describe identifying negative interactions in the path data (i.e., web usage data). A negative interaction is understood to be an anomaly. Furthermore, identifying the interaction specifies (i.e., maps) the anomaly 
	a sixth instruction executable by a processor to calculate magnitude and direction of a relative impact of each sub link clicked for each webpage at each funnel stage towards the next funnel stage in the direction of conversion via artificial intelligence algorithms based on the web usage data and the hierarchy data of the webpages at each funnel stage, wherein the artificial intelligence algorithms comprise … configured to identify which sub link from each funnel stage drives positive or negative impact on conversion and the second algorithm configured to quantify relative impact of each sub link towards conversion, (Step 210 and [0038-0042] show/describe identifying negative interactions in the path data (i.e., web usage data). A negative interaction is understood to be an anomaly. Furthermore, identifying the interaction specifies (i.e., maps) the anomaly to the funnel stage since the funnel stages are understood to correspond to points in the path data, which are specified by an interaction. In particular, [0041-0044] describes identifying particular interactions which correspond to a lower number or percentage of conversions and testing for negative interactions by computing a difference between a test path and a path including the potentially negative interaction. The result of the test is a change in conversion rate, which includes both a magnitude (the percent change) and a direction (positive or negative). Since conversion is at the end of the funnel, a conversion probability is “towards a next funnel stage in the direction of conversion”.  [0041] indicates that this may 
	a seventh instruction executable by a processor to identify a root cause underlying the anomaly …based on the text data;  (Step 210 and [0038-0042] show/describe identifying negative interactions in the path data (i.e., web usage data). The content of the negative interaction (see, e.g., [0013]) is understood to be the “root cause” of the low conversion rate of a path. This is determined as described regarding the previous limitation.)
	Hoyne does not appear to explicitly teach	
	segment the webpages into a plurality of funnel stages using rule-based heuristics to generate a hierarchy data of the webpages, wherein each funnel stage contains a group of webpages based on a stage in a direction of conversion
	… wherein the anomaly of most recent web usage data is identified by comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data
	…wherein the relative impact of each webpage adds up to 100% for each funnel stage;
	…wherein the relative impact of each link adds up to 100% for each funnel stage;
	…wherein the relative impact of each sub link adds up to 100% for each funnel stage; and	
	…identify a root cause underlying the anomaly via text mining algorithms based on the text data.  
	However, Zhong—directed to analogous art—teaches
	segment the webpages into a plurality of funnel stages using rule-based heuristics to generate a hierarchy data of the webpages, wherein each funnel stage contains a group of webpages based on a stage in a direction of conversion (Abstract describes segmenting multiple channels into funnel stages. [0009] indicates that the channels may be “online” channels and  [0032, 0041-0042] indicates that this may include links and webpages. The segmentation is described at [0159-0163]. In particular, [0159-0160] describes identifying funnel stages based on a conversion rate. Assigning a stage based on having a particular conversion rate is a rule-based heuristic. In the combination with Hoyne, Hoyne teaches an identification of webpages and links, and these may be used at least in part as channels for the segmentation taught by Zhong.)
	…wherein the relative impact of each webpage adds up to 100% for each funnel stage; …wherein the relative impact of each link adds up to 100% for each funnel stage; …wherein the relative impact of each sub link adds up to 100% for each funnel stage; and	 (Note that these limitations are being interpreted as described above regarding the rejection under 35 USC 112(b). [0016] describes performing multi-stage regression to determine weights for channels. As described at [0084-0085], the weights for the channels may be selected so that they add up to 1 or to 100%. In the combination with Hoyne, Hoyne teaches an identification of webpages and links, and these may be used at least in part as channels for the segmentation taught by Zhong.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Hoyne to segment the webpages into a plurality of funnel stages and to determine impacts which sum to 100% as taught by Zhong and described above because fractional attribution method taught by Zhong, including assigning weights which together account for the full attribution at each stage is necessary to be fair and accurate as described by Zhong at [0011]. Moreover, as described at [0015-0016], the multi-stage method may allow for the determination of causal relationships between the stages.
	The combination of Hoyne and Zhong does not appear to explicitly teach,
	… wherein the anomaly of most recent web usage data is identified by comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data
	…identify a root cause underlying the anomaly via text mining algorithms based on the text data.  

	identify a root cause underlying the anomaly via text mining algorithms based on the text data.  (Abstract describes systems and methods for managing and modeling a user journey (i.e., user experience). [0125] describes using models to identify particular elements which cause problems for users. Figures 1 and 12 (described at [0059-0065] and [0135-0150]) show how the system creates models. In particular, step 1207 and  [0135] show/describe parsing free text data. The parsing of the free text is an application of text mining algorithms.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Hoyne to use text mining algorithms to identify a root cause as taught by Piaggio because this allows for the use of conversation data and free text as described by Piaggio at [0135]. Expanding the amount and type of data available to the system would be expected to improve the accuracy of the system as would be understood by a person of ordinary skill in the art. 
	The combination of Hoyne, Zhong, and Piaggio does not appear to explicitly teach
	… wherein the anomaly of most recent web usage data is identified by comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data
	However, Bhushanam—directed to analogous art—teaches
	… wherein the anomaly of most recent web usage data is identified by comparing with the most recent web usage data with the historical norms and statistical deviation of the periodic web usage data (Abstract describes performing an analysis of publishers (e.g., websites or applications, see [0005]) from the perspective of determining conversion. [0006] indicates that this includes performing anomaly detection to identify anomalous publisher behavior. [0043] indicates that anomalies may be determined by comparing data points with a baseline value (i.e., historical norm) and a standard deviation (i.e., statistical deviation). [0048] indicates that the data may be updated on a periodic basis. [0034] indicates that the data may be a data stream and [0056] indicates that the system may operate in real-time. [0023-0024] indicates that the analyzed data may be web usage data..)


	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Hoyne teaches
	wherein the computer readable storage device further has stored thereon: an eighth instruction executable by a processor to display the friction in a management dashboard.  ([0062] describes a user interface (i.e., dashboard) for displaying impact data (e.g., data associated with losses due to a negative interaction) to a content provider.)

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Hoyne teaches
	wherein the funnel stages comprise an upper stage, a middle stage, and a lower stage.  ([0059] describes a path compilation module 420 using the data collected by the analysis system backend 415 to construct path data. [0011] indicates that the paths are paths to conversion (i.e., funnel stages). The paths are further described at [0020] and with respect to step 205 at [0030-0037]. In particular, the paths include interactions with particular resources (e.g., a webpage). [0013] indicates that an interaction may include a link. The identification of paths creates hierarchy data among the components of a site corresponding to earlier interactions with a website component coming before interactions with components of the site corresponding to later interactions. [0032-0033] indicate that path data may include an interaction which led to a particular interaction and a result of a particular interaction. The first interaction would correspond to an upper stage, the second to a middle, and the third to a lower.)

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Hoyne and Zhong do not appear to explicitly teach, but Piaggio teaches
	wherein the text data comprise chat transcripts and call transcripts.  ([0135] indicates that the data may include conversation data or free text. The voice conversation data is understood to 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1. 

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Hoyne teaches
	wherein the web usage data comprise page visited ([0034] indicates that an interaction may be a visit to a webpage.), …, …, browser and operating system information ([0035]: a device identifier may be a browser cookie, a unique device identifier, a device fingerprint, or another type of identifier), user's website view pattern ([0058] the data includes user paths, which is a pattern), viewed pages ([0034] indicates that an interaction may be a visit to a webpage.), clicked links ([0032] describes the interactions including clicked links), time of interactions ([0058] describes a time stamp), and user characteristics  ([0016] the system collects (perhaps anonymized) data about a user, but appears to keep (e.g.,) high level attributes such as ZIP code).
	Hoyne does not appear to explicitly teach
	number of page views
	number of unique users
	However, Zhong teaches
	number of unique users ([0119] indicates that the algorithm taught by Zhong may include n, which is the number of users.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1 because the number of users may be part of the attribution algorithm).
	The combination of Hoyne and Zhong does not appear to explicitly teach
	number of page views
	 However, Piaggio teaches
	number of page views ([0076] describes using a frequency of visits as a variable in the models.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Hoyne to consider number of page views as taught by Piaggio because this increases the amount of data available to the system to reach decisions. Increasing the amount of salient data available to a model would be expected to increase the accuracy of the system as would be understood by a person of ordinary skill in the art.
	

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Hoyne teaches
	wherein the text data is extracted using natural language processing (NLP) algorithms.  ([0058] describes using analysis system backend (understood to be a database server) to collect data related to user interactions with resources. This includes text searches (i.e. text data) and web usage data with a search engine (a website) or with other online services (e.g., social media, also websites). [0135] further describes using free text or voice conversation data. The algorithms which process the natural language data (e.g., voice conversation data) are necessarily natural language processing algorithms.)

	Claim 9 recites a method which is substantially similar to the processes performed by the system of claim 1 and is rejected with the same rationale.

	Claims 10-14 recite substantially similar subject matter to claims 2-6 and are rejected with the same rationale in view of the rejection of claim 9.

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Hoyne” (US 2015/0371239 A1) in view of “Zhong” (US 2018/0308123 A1) further in view of “Piaggio” (US 2017/0094058 A1), and further in view of “Bhushanam” (US 2019/0087764 A1), further in view of “Jabeen” (Document analysis by means of data mining techniques), further in view of “Allahyari” (A Brief Survey of Text Mining: Classification, Clustering and Extraction Techniques).

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Hoyne, Zhong, Piaggio and Bhushanam do not appear to explicitly teach
	wherein the third algorithm to identify a root cause underlying the anomaly comprises text mining algorithms selected from a group consisting of K-means Clustering, Naive Bayes Classifier, K-Nearest Neighbor (KNN), Support Vector Machines (SVM), Decision Tree, Generalized Linear Models (GLM), Neural Networks, Associations Rules, Generic Algorithms 
	However, Jabeen teaches
	wherein the third algorithm to identify a root cause underlying the anomaly comprises text mining algorithms selected from a group consisting of K-means Clustering (Page 27), Naive Bayes Classifier (pages 18-19), K-Nearest Neighbor (KNN) (page 23, “Proximity-based classifiers), Support Vector Machines (SVM) (pages 19-20, paragraph beginning “Among linear classifiers”), Decision Tree (pages 12-13), Generalized Linear Models (GLM) (page 19), Neural Networks (pages 21-22), Associations Rules (pages 28-29), Generic Algorithms (pages 16-17)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Hoyne and Piaggio to use one of these algorithms for the reasons specified by Jabeen because Jabeen specifies advantages for each of these models. All machine learning approaches have advantages and disadvantages which are balanced and tested by a practicing data scientist.
	The combination of Hoyne and Piaggio does not appear to explicitly teach using a Latent Dirichlet Allocation model, but Allahyari teaches
	K-means Clustering (section 4.2.), Naive Bayes Classifier (section 3.1), K-Nearest Neighbor (KNN) (section 3.2), Support Vector Machines (SVM) (section 3.4.), Decision Tree (section 3.3.), …, Associations Rules (Section 6.2, “Rule-based approach” bullet and last paragraph), …, and Latent Dirichlet Allocation (section 4.3).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Hoyne and Piaggio to use 

	Claim 16 recites substantially similar subject matter to claim 8 and is rejected with the same rationale in view of the rejection of claim 9.
	
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemon (Understanding Customer Experience Throughout the Customer Journey) – Abstract describes tracking a customer experience. Page 88, Subsection “Data” beginning left hand column indicates that the analysis may be based on big data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121